DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been examined.

Specification
The abstract of the disclosure is objected to because, at 283 words, it considerably exceeds the proper length of from 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  In the seventh line of paragraph [0013], “poral” should be “portal” (“celebrity poral interface”).  In the seventeenth and eighteenth lines of paragraph [0023], “is caused the celebrity portal” should be “is caused by the celebrity portal”.  In the third line of paragraph [0396], “poral” should be “portal” (“celebrity poral interface”).   
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,783,573. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim 1 is rejected for statutory double patenting, but recites potentially allowable subject matter.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The closest prior art of record, Ball et al. (U.S. Patent Application Publication 2014/0171179), discloses a celebrity portal system.  Steelberg et al. (U.S. Patent Application Publication 2012/0323704) discloses celebrity endorsements (e.g., paragraphs 97 and 180).  Rideout et al. U.S. Patent Application Publication 2014/0280603) discloses monitoring chat/instant communication messaging and discloses content (Figures 6a and 6b; paragraphs 14, 15, 68, 98, and 102-107).  It is well known to monitor purchases made by users and customers, and use information obtained from such purchases to present information to other persons (for example, to recommend items for purchase to people whose profiles are similar to those of the 
Claim 1 has also been considered for patent eligibility under 35 U.S.C. 101, and in particular as possibly directed to commercial interactions under the heading of “organizing human activities”, a form of abstract idea.  Although claim 1 refers to “market content”, there is no explicit limitation of buying, selling, or advertising the market content, so the claimed invention does not qualify as directed to commercial interactions as such (Mayo test, Step 2A, Prong One).  Even if the claim should be interpreted as directed to an abstract idea, it recites causing a first update of a personal portal of a media system and a second update of a celebrity portal of the media system, based on monitoring first and second user activity, etc., and therefore integrates any abstract idea into a practical application (Mayo test, Step 2A, Prong Two).  The claimed invention cannot plausibly be viewed merely as implementing a fundamental economic practice in a particular technological environment, or as using computers and telecommunications to present information to users which could equivalently have been published in printed newspapers or presented as bids, offers, replies, etc., in an eighteenth century coffeehouse where merchants met. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The many U.S. patent documents, foreign patent documents, and non-patent literature documents (including International Search Reports) of record in parent Patent 10,783,573, are hereby made of record.

Eubanks (U.S. Patent Application Publication 2020/0252681) has been considered for possible double patenting (rejections not made).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 28, 2021